Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, 10, 16, 18-22, 25, 27, and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by A Fitness Game Reflecting Heart Rate by Soh Masuko and Junichi Hoshino (hereinafter referred to as Masuko et al.).
	Re claim 1, Masuko et al. describes a non-transitory computer-readable storage medium having stored therein and information processing program executed by one or more processors of an information processing apparatus (Section 5.1 “Detection of gloves” describes the computing system used to practice the invention of the disclosure. It includes a Pentium 4 2.8 GHz computer that performs image capture, reduction and smoothing and feature extraction and labeling of an exercising user wearing gloves that are captured by a USB CCD 30 fps camera. This programmed computer is then used to recognize boxing exercise movements and to conduct a fighting fitness game responsive to the movements, refer additionally to sections 5.2 and 6.1 which describe such processing functions.) wherein:
the information processing program causes the one or more processors to execute: 
acquiring action data based on an output of a sensor according to a fitness action performed by a player (Section 2. System Overview describes that, “Figure 1 shows the overview of the present fitness game system. According to images shown on the monitor, a user performs seven basic boxercise movements: left and right straight punches, left and right uppercuts, left and right hooks, and weaving. Boxercise movements are captured by a camera (IO data, USB-CCD, 250000 pixels, 30 fps, 320x240), and heart rate is monitor in
real time by a meter attached to the chest (s810i, Polar Inc.).” Section 5. “Detection of gloves” describes that, “In the present system, a camera (IO data, USB-CCD, 250000 pixels, 30 fps, 320x240) attached to the upper section of the system is used to capture images (Figure 8a), and using a computer (Pentium 4, 2.8 GHz), reduction  and  smoothing are performed (Figure8b). Next, in order to detect red components on each image, the gloves were extracted based on hue differentiation (Figure8c). Lastly, labeling was performed to identify two gloves having a certain area (Figure 8d). The left area on the images corresponds to the right glove, and when gloves overlapped and only one region was detected, the gloves on the previous frame were used. Figure 8 shows the present glove detection method by image processing.”
	executing a game event in which an achievement condition is set, (refer to a description of a fighting fitness game in section 6.1, wherein a user is disclosed as operating a dragon through boxercise movements in an attempt to slay a monster based on a user’s achievements of different types of actions and movements and a monster’s behavior modes. it is noted that the achievement condition for slaying a monster is “by reducing its physical strength to zero on a meter”. Another possible achievement condition is the expiration of a executing the game event includes:
	designating at least one type of fitness event from among a plurality of types of fitness events, each fitness event causing the player to perform a fitness action (Section 5.2, “Recognition of boxercise movements,” describes that, “The four movements in the present system, i.e., straight punch, hook, uppercut, and weaving, have unique motion trajectories, and in the present system, boxercise movements were recognized based on glove trajectories captured at a 0.5 second intervals as described in Section 5.1.” Section 6.1 describes a plurality of types of fitness events/actions including: multiple actions (high intensity movement), combination actions (moderate intensity movement), and single and weaving actions (low intensity movement). Each of these achievement conditions correlates with corresponding monster modes – standby mode, avoidance mode, and attack mode, refer also to Fig. 11)
	during the game event, executing a first fitness event that causes the player to perform a fitness action corresponding to the designated fitness event until an ending condition is satisfied (Section 6.1 describes for example “single and weaving actions (low-intensity movement)”. Section 6.2 describes that a possible end condition is a time of T=600 seconds being reached.)
	determining whether or not the achievement condition has been satisfied, based on the action data acquired during the first fitness event (Section 6.1 describes that the game determines whether the monster is slain based on whether its physical strength has been reduced to zero, wherein as described in section 6.2, the amount of damage the monster and
	designation and execution of the first fitness event are repeated until it is determined that the achievement condition has been satisfied (Sections 6.1 and 6.2 describe that two possible achievement conditions are the monster being slain or the total exercise time elapsing.) 
	Re claim 5, player movement of player-worn gloves observed by a CCD camera provides input to the computer for determining a type of boxing move being performed, which meets the limitation of selection of a fitness event among a plurality of possible fitness events (refer to section 5.1-5.2, for example, “uppercut”.)
	Re claims 6, 19-21, 25, 27, refer again to Section 6.1-6.2 and the discussion of whether the physical strength meter (vitality value) of a monster is reduced based on player attacks performed as boxing moves, wherein the physical strength of the dragon controlled by the player is indicated by a meter and affected by game play, and wherein whether the player’s fitness actions are low, moderate or high affects the monster accordingly. 
	Re claim 7, refer to the discussion of an avoidance mode based on corresponding high intensity (multiple boxing move) fitness actions during the battle event by the player. 
	Re claim 8, as discussed in Sections 5.1-5.2, a determination of player fitness actions is based on computer analysis of CCD camera inputs of the player’s gloved hands, which meets the limitation of determination independent of any player instructions.

Re claim 16, Sections 5.1 and 5.2 of Masuko describes preparing libraries of “boxercise” movements based on capturing frames of position data and then using this information to judge whether a player is performing a predefined move in the game.
Re claims 18 and 29-31, refer to the rejection of claim 1. 
Re claim 22, Section 6.2 of Masuko describes that the vitality value of the monster is affected based on a function that includes time parameters such that the monster takes more damage later on in the exercise session than at the beginning. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claimss 9, 23, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Masuko in view of OFFICIAL NOTICE.
Re claims 9, 26, Although Masuko et al teaches the same inventive concept substantially as claimed, including that both the monster character and player dragon characters have vitality values, wherein the monster is considered slain when its vitality value decreases to zero, Masuko does not go into detail as to whether the battle event also ends if the player character’s dragon’s vitality value satisfies a predetermined condition. The Examiner takes OFFICIAL NOTICE that it is notoriously well-known in video games that when a player character’s vitality value reaches a predetermined minimum amount, such as zero, that the game can be programmed such that the battle involving the player character ends.  
.
Claims 2-4, 11-15, 17, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Masuko in view of US 2007/0197274 A1 to Dugan.
Re claims 2-4, 24, Although Masuko et al teaches the same inventive concept substantially as claimed, Masuko does not go into detail as to whether a fitness event is restricted until a condition for making the fitness event able to be designated again is satisfied. Dugan is an analogous prior art fitness video game that, like Masuko, can include a combat-style video game that is interactive with physical activity of the user (refer to Fig. 1 of Dugan and the depicted battle between characters 21 and 27 as the user operates the diagrammed exercise apparatus). Dugan teaches in [0034]-[0035] that it was known in exercise video games to suspend a user’s ability to continue performing exercise events, such as climbing stair steps or pedaling a bicycle, based on a detected condition, such as a number of stair steps climbed, a distance travelled, or a pulse rate or blood pressure reaching a threshold indicating 
Re claims 11, 13-14, Although Masuko et al teaches the same inventive concept substantially as claimed, Masuko does not go into detail as to whether physical information is set before the execution of his game event which affects a load on the fitness action. 
Dugan teaches that it was known in the art for such an interactive exercise video game to be generated based on user objectives and characteristics (Dugan Fig. 7 No. 702, 704, 706, 708. Also, [0089] of Dugan states that, “The method 700 may also include querying the user about user objectives, receiving an indication of a desired physical characteristic that the user wants to achieve, determining an amount and type of physical activity that the user would need to perform to alter a body of the user to achieve the desired physical characteristic, and sensing physical aspects of the user using one or more sensors. The video game may be adapted to operate in response to signals, indicative of user activity, from sensors adapted to monitor the user. The parameters may include duration, level, frequency, etc. Monitoring the user may include detecting physical characteristics of the user using sensors and influencing game play based upon the user performing the exercise regimen may include improving user performance in the game if the user performs the exercise regimen.” [0092]-[0093] also describes receiving a user age, weight, skills and gaming experience before the execution of a game event which also affect the fitness required ovf the user in the game. 

Re claims 15, 28, Dugan additionally teaches in [0103] that “conditions within a video game may be output by the video game player and used to increase/decrease the difficulty of exercise”. One having ordinary skill in the art would have realized that when combined with Masuko’s game that detects boxing glove postures that this teaching would have decreased the difficulty of forming recognizable boxing postures without causing any unexpected results. 
Re claim 17, [0076] of Dugan describes altering the physical appearance of corresponding body parts of an in-game character (emphasized appearance) corresponding to a fitness action being performed. An example is emphasizing the size of an in-game characters legs corresponding to a running action that is to be undertaken by the user. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995.  The examiner can normally be reached on Mon-Fri 10-530.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/            Primary Examiner, Art Unit 3715